THE MERGER FUND 100 Summit Lake Drive Valhalla, NY 10595 January 30, 2012 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: The Merger Fund (the “Fund”) Securities Act File No. 2-76969 Investment Company Act File No. 811-3445 Dear Ladies and Gentlemen: On behalf of the Fund, this letter shall serve as certification under paragraph (j) of Rule 497 of the Securities Act of 1933, as amended, that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to paragraph (c) of such Rule would not have differed from that contained in Post-Effective Amendment No. 45 to the Fund’s Registration Statement as filed electronically on January 27, 2012. /s/Bruce Rubin Bruce Rubin Vice President and Chief Compliance Officer
